DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This Office action is in response to the amendment filed 8 February 2021.  Claims 1-20 are pending.  All objections and rejections not repeated below are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. [US 20140047170 A1] (hereinafter “Cohen”).
	Independent Claims:
	Per claim 1, Cohen teaches a method for managing selective erasure in a Solid-State Drive (SSD) (see paragraph [0024], lines 1-8), comprising:
receiving, by a controller of the SSD from a host (see paragraph [0024], lines 1-8), a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for a host TRIM command including a range of LBAs notifying an SSD of which pages are now invalid due to user or operating system erases, and marking the pages as free for writing new data, which requires the old data to be erased before the new write, see paragraph [0007], lines 1-2); and
in response to receiving the selective erase command:
identifying, by the controller, blocks in which one or more pages specified by the logical address that is included in the selective erase command are located based on a mapping table that maps the logical address to the one or more pages, wherein valid data, or invalid data, or both valid data and invalid data are physically stored in the one or more pages (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for map 144 converting between LBAs used by host and physical addresses used by SSD 110, the data stored in the blocks specified by the logical addresses can be valid data or invalid data as indicated by the TRIM command); and

Per claim 13, the claim teaches a solid state drive comprising components to perform the same functionalities of claim 1’s method invention.  As such the instant claim is rejected on the same grounds as set forth above for claim 1.
Per claim 18, the claim teaches a computer program product invention for performing the same functionalities of claim 1’s method invention.  As such the instant claim is rejected on the same grounds as set forth above for claim 1.
Dependent Claims:
Per claim 2, Cohen further teaches maintaining, by the controller, the mapping table that maps the logical address to the one or more pages (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for map 144 in controller 120 converting between LBAs used by host and physical addresses used by SSD 110).
Per claim 3, Cohen further teaches maintaining the mapping table comprises mapping the logical address to a list of physical addresses; and each of the list of physical addresses corresponds to a respective one of the one or more pages (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs 
Per claim 4, Cohen further teaches maintaining the mapping table comprises marking a page as invalid by marking a physical address corresponding to the page in the list of physical addresses as containing invalid data (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] marking physical pages as invalid so new data can be written to them without garbage collection).
Per claim 5, Cohen further teaches maintaining the mapping table comprises:
receiving a write command corresponding to updating first data at a first logical address mapped to a first page; in response to receiving the write command, writing updated first data to a second page; adding a second physical address corresponding to the second page to the list of physical addresses; and marking the first page as invalid (see paragraph [0035] for writing to a different physical location each time when an LBA is written to an SSD, and a marking a corresponding entry of the LBA as invalid if a TRIM command had been run on it).
Per claim 6, Cohen further teaches the logical address is a logical block address (LBA) (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for LBAs).
Per claim 7, Cohen further teaches erasing the blocks in which the one or more pages mapped to by the logical address are located based on the mapping table comprises:
identifying the one or more pages by looking up the logical address in the mapping table; identifying the blocks in which the one or more pages are located; 
Per claim 8, Cohen further teaches the selective erase command corresponds to erasing data mapped to a range of logical addresses; and the range of logical addresses comprises at least the logical address and one or more additional logical addresses (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for a range of LBAs notified by the TRIM command).
Per claim 9, Cohen further teaches sending a selective erase command response to the host in response to execution of all of the erase commands on each of the blocks in which the one or more pages mapped to the logical address are located (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for trimming a range of LBAs and erasing the corresponding physical pages; also see paragraph [0044] for acknowledging the TRIM operation to the host device).
Per claim 10, Cohen further teaches the selective erase command identifies the logical address (see paragraph [0024], lines 1-8, paragraph [0027], lines 17-23, and entire paragraphs [0033]-[0037] for a range of LBAs indicated by the TRIM command).
Per claim 11, Cohen further teaches the mapping table comprises a Logical-to-Physical (L2P) mapping table that maps the logical address to one or more invalid pages in addition to mapping the logical address to one or more valid pages (see 
Per claim 12, Cohen further teaches the mapping table comprises block metadata (see paragraph [0035] for metadata marking a corresponding entry of the LBA as invalid if a TRIM command had been run on it; also see paragraph [0043] for the mapping table including various metadata including format information, data size for each LBA and data invalid indicator 708).
Per claim 14, the claim teaches a different type of embodiment of claim 3’s invention.  As such it is rejected on similar grounds as claim 3.
Per claim 15, the claim teaches a different type of embodiment of claim 4’s invention.  As such it is rejected on similar grounds as claim 4.
Per claim 16, Cohen further teaches the controller is configured to maintain the mapping table by: receiving a write command corresponding to updating first data at a first logical address mapped to a first page; in response to receiving the write command, writing updated first data to a second page; adding a second physical address corresponding to the second page to a list of physical addresses mapped to by the first logical address; and marking the first page as invalid (see paragraph [0035] for writing to a different physical location each time when an LBA is written to an SSD, and a marking a corresponding entry of the LBA as invalid if a TRIM command had been run on it).
Per claim 17, the claim teaches a different type of embodiment of claim 7’s invention.  As such it is rejected on similar grounds as claim 7.
Per claim 19, the claim teaches a different type of embodiment of claim 3’s invention.  As such it is rejected on similar grounds as claim 3.
Per claim 20, the claim teaches a different type of embodiment of claim 5’s invention.  As such it is rejected on similar grounds as claim 5.
Response to Arguments
	 Applicant’s arguments filed on 8 February 2021 regarding claims 1-20 have been considered but they are not persuasive.
	Applicant’s argument mainly focuses on the opinion that Cohen’s TRIM command does not result in the erasure of blocks on Cohen’s NVM storage.  However, paragraph [0034] in Cohen states “[a]fter performing a TRIM command, the media controller does not relocate data from trimmed LBAs during garbage collection …… The TRIM command generally irreversibly deletes the data it affects.  Examples of a TRIM command are …… the MultiMediaCard (MMC) ERASE command, and the Secure Digital (SD) card ERASE command”.  Paragraph [0033] in Cohen further teaches “[t]he TRIM command enables an operating system to notify an SSD of which pages of data are now invalid due to erases by a user or the operating system itself … the OS marks deleted sectors as free for new data and sends a TRIM command specifying one or more ranges of Logical Block Address (LBAs) of the SSD associated with the deleted sectors to be marked as no longer valid”.  In view of this disclosure, it can be shown that Cohen specially discloses that the TRIM command marks pages on a SSD as invalid, so that the pages can be irreversibly erased instead of relocated during a garbage collection operation.  This will cause the controller to perform the claimed function of erasing the blocks that are identified using the logical address included in the selective erase command (the TRIM command).  As such, the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHAWN X GU/
Primary Examiner
Art Unit 2138

15 March 2021